Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 1 of 20




                      Exhibit 1
    Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 2 of 20




                                                                      GOVERNMENT
                                                                        EXHIBIT

                                                                           32
                                                                    2:17-CR-00037 (RJS)




1
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 3 of 20




                                                                       FS183174
38
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 4 of 20




                                                                       FS183175
39
        Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 5 of 20
                                                            my friend's dad's storage room. I end. •·
                                                            falling out with my friend and his fam' ·
                                                            and no place to live, and even end . .•
                                                            car and shaving in convenience stor
                                                              Undaunted, Rick returned to Cas
                                                                                                    ·O:,·t{,;1,!\.
                                                            again. This time he launched an lnter:t
                                                            GlobalCentral.com. During the next'
                                                            two things: his company and a relati
                                                            named Michelle. He married Michell
                                                            2000, after GlobalCentral had been p.
                                                            years, prepared to take his company
                                                            told him he was going to be rich.
                                                              They were premature.
                                                              "I became involved in some P9
                                                            community and made some po((
                                                            Rick. "I had raised money              frq
                                                            preparing to go public with i(
                                                            money. For our one-year anni~
                                                            took my wife and my mother tq;:
                                                            been my mother's dream. MY:
                                                            toured the Holy Land for ano.,
                                                            came home. tech stocks w '
                                                            investors were panicking. Pll!S,
                                                            started the rumor that I had ti
                                                            for a political initiative, which•·.•
  His early year's were unremarkable to the outside         front-page story that my ¢c(
world. He grew to dislike school and claims he only         being investigated for securltf
graduated from high s.chool because he loved debate,          "To make a long story short;
and had to have decent grades to stay on the team. He       playing hardball. They put         me9
continued debating at Casper College, where he won          the state gave me a small fin¢
the gold medal a.t the Phi Rho Pi national debate tourna-   pended and ultimately waiv~9)'.
ment his freshman year.                                     no idea I had to do, like not gl
  After earning a two-yea.r associates degree at Casper     audited financial statements> ·
College, Rick attended the University of Denver on a        investors started pulling out. ·...
debate scholarship. After three years of working on a       mistakes ruined me - not only
bachelor's degree and master's degree simultaneously,       ically, emotionally and rnent::iU~
while remaining extremely involved in debate, he won a      under $1,000,000 in personal •'
temporary summer job with Xerox. A quick study, Rick        I wanted to kill myself."           ..
learned quickly and was offered a permanent job for           Casper is a small town, and{
about $30,000 a year·, including bonuses. To him, that      Rick would be the next Bill '
seemed like a million dollars. He took every business       were all saying he was a terti
training opportunity Xerox offered and was soon pro-        depressed there were times              h
moted to his former boss's position.                                 and was plagued with          i;•
  "I got to the point where I had $10,000 in the bank,"               His wife, Michelle,       sav~~: .
he recalts. "I thought I was the richest                              ''Finally, my wife said,         'r,'..,
guy in th~1 world. and I had                                            married?' I said, '! don'ftn
this idea about how to
start a technology compa-                                                 out of bed! And you're
ny. So I quit Xerox (every-                                                     "We talked abou.
body thought I was insane to                                               to do. I told her I
quit such a great job) and                                                  business again. I
started a business with three                                                seminary teacher
other partners in Salt Lake                                                   knew I couldn't do
City. Utah. where I moved into                                         r-eputation. I also knew I



                                                                                                                     FS183176
  40
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 6 of 20




                                                                       FS183177
41
• • .II ¥11
          Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 7 of 20
              J~,1gh1 ,ll'ld   111)1,:!   "I' he ; ·
              Photo hv f(..,dd !·luH.




                                                                            FS183178
     42
      Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 8 of 20




  I didn't pay everybody back plus interest, even though     no money, no credit, no job,
  didn't legally have to because I was bankrupt."            and a damaged reputation.
' Paying back his former investors and personal creditors    He decided to move to Salt
  as a heroic goal - especially given the fact that he had   Lake City to make a corne-·
                                                             back.
                                                               "We packed up ow· things
                                                             and literally spent our last
                                                             dollar to get here," Rick
                                                             recalls. "As a matter of fact.
                                                             we had to use $50 provided
                                                             by a friend to have enough
                                                             gas to get the U-Haul here,
                                                             and we took our last $6 and
                                                             bought Lunchables the day
                                                             we arrived. We had rented
                                                             an old mouse-infested house and had no money for nor-
                                                             mal expenses.

                                                                                                                39

                                                                                                      FS183179
43
            Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 9 of 20




  "There are five different pillars of prosperity: five cate-   everyone seems to want to create, but it depends on a
gories of property value that are protected by the              mastery of the other four. I had intellectual property. I
Constitution that you exchange to make money. These             built an Internet business. It was like building a castle on
are (I) real estate, (2) precious resources such as gold        a toothpick. I didn't understand anything about business,
and silver, (3) commodities like cotton and lumber, (4)         real estate, commodities or precious resources. So when
businesses and markets, including stock, and (5) intellec-      the wind blew, everything tumbled to the ground. If I had
tual property, like patents, software and books.                had a solid foundation in the other four pillars of proper-
  "The fifth of these - intellectual property - is what         ty value, I wouldn't have been blown over."




                                                                                                                   FS183180
      44
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 10 of 20

                                                        ··                 .
                                                 ·, )c;l),npiete with SWimm1ng poo 1 an   d ,lWS omc
                                                                                                  . v1ew1.
                                                 l;~.




                                                                                             FS183181
45
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 11 of 20




                                                                                 Ri
                                                                               He
                                                                               his I
                                                                               his I
                                                                                 E\
                                                                               his I
                                                                               and
                                                                               bad
                                                                               dov,
                                                                               told
                                                                               be,
                                                                               The
                                                                                 So
                                                                               (wh
                                                                               He
                                                                               inve



                                                                    FS183182
46
             Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 12 of 20




                                                               plus commissions for a well-know real estate guru. He
                                                               hated the job, but worked hard and on one occasion,
                                                               become one of the top three salespeople in the local
                                                               office, knowing that would qualify him to go to a dinner
                                                               with the guru when he came to town.
                                                                 In the meantime, Michelle started looking for other
                                                               houses they could buy with no down payment - houses
                                                               without the mice. She found one near where she had
                                                               grown up in Spanish Fork, about a 45-minute drive
                                                               south of Salt Lake City, and they were able to negotiate
                                                               a deal to buy it for $135,000 with no down payment and
                                                               at 6 percent interest fixed for 30 years. Their mortgage
    Rick got a job selling copiers for a third-party broker.   payment was $805 a month - just $5 more than they
  He hated it, and made very little, particularly because      had been renting the mouse haven for. To make a good
  his employer was struggling and after about two months       thing even better, they got their $800 deposit back from
  his meager salary checks started bouncing!                   the owner.of their rental home and didn't have to start
    Everyone, it seemed to him, had suggested that after       payments on their new home's mortgage loan for the
  his bankruptcy, Rick should stop being an entrepreneur       next 30 days.
  and get a job. So he did and now his job was turning out       "It was like someone had given me $2,400," explains
  badly. He felt that life was kicking him while he was        Rick, "We·movec:I into a neighborhood two blocks away
  down. During a later conversation with his cousin, he        from Michelle's parents in a home just like theirs. We
  told Rick that it didn't seem likely that he was going to    were back on our feet!"
  be able to pay back all the money he owed with a job.          When Rick qualified to go to a dinner with the real
. The suggestion was made that Rick look into real estate.     estate guru he had been working for, he told the expert
    Somewhere deep inside Rick, his sense of optimism          about the home he and his wife had just purchased. The
  (which had never been completely stifled) began to stir.     man seemed impressed and told Rick he should contin-
  He began reading books by the masters of real estate         ue investing in real estate.
  investing. He got a job as a telemarketer for $5 per hour      So he quit his job.
                                                                                                                    43


                                                                                                        FS183183
        47
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 13 of 20

                                                                                         Rt;
                                                                                         on
                                                                                         gr,




   "Once you embrace the paradigm of abundance, you can start to
 develop three core values: self reliance, financial independence and
 liberty (freedom). Once you develop these values in your life, you
 can start to live as a self-reliant person and stop depending on your
 mom, your neighbors, the church or the government for your well-
 being.                                        ·
    "Then, once you become financially dependent, you get out of
 the depression era mentality and you don't plan on retiring at age
 65. (This doesn't happen anyway for a significant portion of the
 population.) Being financially independent doesn't necessarily mean·
 you're rich - it just means you're not living paycheck to paycheck
 and if you stop working at your job today you can still maintain the
 lifestyle you're living now. Before 1930 this was the dominant par-
 adigm in America - what they used to call 'the American way.' It                        gra
 was the idea of being your own person and being independent, so                         gra
 if you didn't have a job, you were stillfine. The goal then was that                    abc
 by middle age - 35 or 45 -you'd be at the point where you weren't                       pa)
 answering to any man to provide for your family. That's why you                           R
 wanted to be out of debt and financially independent. After the                         tea
 Depression, people seemed to give up. The message was, 'Wait till                       res
                                                                                         ho,
 you reach 65 (which was the average age of death when they
 passed the Social Security Act) and the government will provide for                     bas
 you. That, of course, contradicts the first value of self-reliance.
                                                                                              "I
    "The last core value is liberty. Most people love our country
                                                                                         Fo,
  because of the liberties it provides. But we're losing many of our                     ide
  liberties because we're not self-reliant and we crave security;                        the
  we're not independent and we want handouts. So we lose liberties                       our
                                                                                         by·
  all the time. The only way we can defend liberty is with the first
  two core values: self-reliance and financial independence. I was in                      Sc
  Washington D.C. and saw a phrase carved into a statue. It said,
                                                                                         $2,t
  'Eternal vigilance is the price of liberty.' You can't be vigilant if                  le~
  you're a slave. You're too busy just trying to get by. So self-reliance                tuit
                                                                                         WOI
  and financial independence get you out of the world of being a
  slave and then you can achieve true liberty. My goal is to help peo-                         Pr
  ple do that within one year.
     "To me, getting to this point is not graduation. It's enrollment. It's              the1
                                                                                         hon
  when you can start living your life.
                                                                                         all C
                                                                                         thei



                                                                              FS183184
48
           Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 14 of 20




                                   ··:\   .    ·,.'"··,if
                                 "That~s ,~hen I started
                                FranklinSquires
                                Investments," he says.
                                "Franklin was my great-
grandfather's name and Squires was Michelle's great-
grandfather's name. The whole company was just
about me trying to do some real estate deals so I could
pay off my debt and tea,ch seminary."
    Rick did well enough that people began asking him to
teach them to do the same thing. His teaching got
results, he points out, because unlike most real estate        coaching sessions a day. Plus, I had come to the point
how-to courses and,books, his approach was principle-          that I had to decide whether I was going to teach semi-
                                                               nary or continue doing what I was doing. I started think-
 based rather than technique-based.
    "I had been studying American history and the              ing, 'There are 400 other people competing with me for
 Founding Fathers," Rick points out, "and I began to           this job to teach seminary, but there are very few peo-
 identify what I now call the 'principles of prosperity":      ple out there who are really helping people financially
                                                               from the bottom up - people like me who had been
 the principles, they lived by and on which they created
 our nation. Michelle and I decided we were going to live      poor and were climbing out of the soup and helping oth-
 by those principles and we started doing very well."          ers get out with them."'
                                                                   Rick decided to continue doing real estate and teach-
    So did his students. Rick was soon charging them
                                                                ing. To meet the demand of his growing number of stu-
  $2,000, with the guarantee that if they didn't make at
  least $4,000 within 90 days, he would fully refund their      dents, he started teaching seminars. He rented a hotel
  tuition. More and more students came to him through           meeting room and invited all his students in Utah to
                                                                come once a week on Saturday to a three-hour training.
  word-of-mouth referrals.
                                                                This would save him spending all week on the telephone
     Principles - not techniques - became Rick's battle cry.
     "Soon I had so many people wanting me to coach             taking their phone calls.
   them, I couldn't keep up," he says. "I was working at           This first Saturday, about IO people came to the sem-
   home in my pajamas with a headset on talking to people        inar. The next Saturday. 30 or so people attended. Soon,
                                                                 as many as I 00 students were attending and Rick had to
   all over the country. I was really helping people change
   their lives. But I could only do so many one-on-one           move his class into a larger facility.
                                                                                                                      45

                                                                                                          FS183185
     49
                      Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 15 of 20

                                                                                                "We wanted to build a school, a
                                                                                             bank, a newspaper to help us get the
                                                                                             Word out about the principles of pros-
                                                                                             perity, and other companies," Rick
                                                                                             explains. "I told my partners they all
                                                                                             had to work for a year for free,
                                                                                             because if they believed in the princi-
                               . d ,,there to tell                                           ples of prosperity, they shouldn't need
                               · nt that I'd been                                            a paycheck. And if they needed a pay-
           :ke had.. had problems with the                                                   check, they should still be students.
       securities regulations in Wyoming                                                         "The      main     business     was
       because I didn't know       vJlt     I was                                            FranklinSquires Institute, which we
            g," Rick says:"'91:rt I -auld also                                               used to teach real estate investing and
             everyo~at I had learned                                                         the principles of prosperity. Then we
•           ething· vafi)abfe from it all: that if                                           built a number of other businesses: a
             don't base your life on princi-                                                 real estate brokerage, a real estate
    ' 'pies, all the strategies in the world                                                acquisition company, a wholesale liqui-
       aren't going to help you."                                                            dation company - just because I
                                                                                            couldn't spend all my time doing real
     The Power of Partnering                                                                estate anymore, and there was so
                                                     Photo by Todd Huff.
                                                                                            much real estate being done by my
       Early in 2004 Rick took his seven best students and                 partners and students."
     organized FranklinSquires Companies - an entity creat-                  Rick also connected with
     ed to build businesses based on the principles of pros-               some financial services
     perity he had been teaching. FranklinSquires                          professionals. He told
     Investments, owned by Rick and Michelle, held the                     them they had to stop
     majority interest in the new FranklinSquires Companies.               teaching people techniques and




    46


                                                                                                                        FS183186
                50
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 16 of 20




                                                                    FS183187
51
     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 17 of 20




                                                                             start
                                                                             princ
                                                                               In:
                                                                             reve
                                                                             toge
                                                                             in w
                                                                             inter
                                                                             enue

                                                                                In.
                                                                             proc
                                                                             "Fra
                                                                             says
                                                                             mot

                                                                             Wit
                                                                             year
                                                                             plet1
                                                                             est,
                                                                             pers
                                                                             earli
                                                                             ever
                                                                             legal
                                                                               "W~
                                                                             expl
                                                                               my
                                                                               tors




                                                                    FS183188
52
           Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 18 of 20

                                                               five years. Within four years I
                                                               paid each of them back, plus 6
                                                               percent interest."
                                                                  Today there are approxi-
                                                               mately 40 companies in the
                                                               FranklinSquires portfolio.
                                                                  Two of the companies in which Rick has taken a par-
                                                               ticular interest are the American Founders University
                                                               for adults and the American Founders Academy for
        Principle I: God is the author of prosperity.          youth. The new facilities for these private, full-curricu-
        Prlilclple 2: Faith begins with self-interest.          lum schools are located in Provo, Utah. The schools
        Pri11clple 3: Agerq implies stewardship.                have a twist: all the subjects taught there are based on
        Prlnclple 4: Perspective determines action.             principles.
        Principle 5: People are assets.                           "We went back to Jefferson, Madison, Franklin,
        Principia 6: Human life value is the source and         Hamilton and the other founders, and pulled out of the
        creator of all property value.                          teachings the principles upon which they based the
        Pr1nclple 7: Dollars follow value.                      country," Rick says. "I figured if these principles created
        Pri11dple 8: Exchange creates wealth.                   the most prosperous country in modern times, we
        PrL,ciple 9: Profit is the tool of validation.          should focus on them."
        Principle 10: Productivity is the stanc:larcl.
        Pri IC:iple 11: Force destroys freedom and             A Talk Becomes a Movement
          prosperity.
          Pmdple 12: Collective action has no unique             One day Rick took a few minutes during one of his
          moral authority.                                     seminars and wrote down those principles. He referred
          Prh ldple 13: Personal liberty requires private      to them as "The 13 Principles of Prosperity."
          property.                                              "I didn't plan on them becoming a canon for a move-
                                                               ment," he quips. "I just wrote them down for a seminar.
                                                               But when I did that, the whole room went dead quiet.
start teaching them principles. Soon he was teaching the
principles of prosperity at their seminars.
  In 2005 FranklinSquires Companies did $ I I I million in
revenue, according to Rick. In 2006 the company,                   Never Receive a Late
together with all its "portfolio companies" (businesses
in which FranklinSquires Companies has a substantial
                                                                   Rent Payment EVER!
interest, usually 50 percent or higher) generated rev-
enues in excess of $500 million.                                      5 YEAR RENT GUARANTEE
  In 2006 Rick also successfully minted his own "money"
                                                                      Nearly Brand New Condos
producing custom made gold ( I oz and I/2 oz                          No Down-Payment Optionl
"Frank/ins'') and silver ( I oz "Squires'') medallions. Rick
says that he has always wanted to be able to tell his
mother he h"d finally started "making money. "

 With his success over the last few
years, Rick was able to com-
pletely pay back, with inter-
est, all the investors and                                                      $5,000 DEPOSIT
personal creditors of his       .
                                                                            Download or Request Your
earlier bankrupt company, !·
                                                                            FREE Investment Kit Today!
even though he had no
legal obligation to do so.
"When I went bankrupt," he
explains, "I had sent a letter to
my investors and personal credi-
tors saying I would pay them back within
                                                                                                                          49


                                                                                                            FS183189
     53
               Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 19 of 20

The next day they were on the Internet and even news-         asked, 'What kind of busi-
paper reporters were calling me asking about them. I          nesses?' they'd say, 'Any
told them I had been teaching the principles for years -      business that's based on
I just wrote them down finally."                              the I 3 Principles of
  The I 3 principles became the foundation for a new          Prosperity."
movement, taking on a life of their own. "I can't even          Rick is currently finish-
                                                                                                                              ....
change the order of them now," Rick laughs. "I was            ing a book about the I 3                                        '
asked to speak at a school to a class of I 0-year-olds, and   principles, called "The Black
I was shocked when I learned that they had ·all memo-         Box Theory of Life". a book titled
rized The 13 Principles of Prosperity! So we started a        "God is a Capitalist" and a number of
whole program which has grown into what we now call           other writing projects. He also hosts a radio show (he
The Producer Revolution      TM. It's like a network of       has built a world-class broadcasting facility in his sprawl-
Rotary or Kiwanis clubs, but the groups are based on          ing office space in Provo) in which he discusses the prin-
the I 3 principles. People get together in their commu-       ciples and their applications and invites high-profile
nities once a week and teach each other the princi-           guests to participate. (More information about this at
ples and talk about how they've applied them.                     www.freecapitalist.com.)
Right now there are 15 formal forums and
about I 00 informal groups."                                         On a Personal Note ...
   Rick points out that he has begun to
"stamp"       the    bona    fide     Producer                            A tour of the FranklinSquires Companies
Revolution"' groups in order to avoid associ-                          offices reveals a glimpse of the vision Rick is
ation with groups that may have other politi-                          bringing to life. There are spaces for execu-
cal, economic or philosophical agendas and                             tives, workers, several large production stu-          Ar
could damage the reputation of the movement.                            dios (photo, radio and film/video - second in
   The Producer Revolution'"' has been transport-                          size only to Utah's largest television sta-
ed by Rick and his team into the civic or                                             tion). The high-security labyrinth      gr
political world under the name                                                           of sectors within the facility        SC
"FreeCapitalist Project." Whereas                                                          goes on and on, each filled        tc
the Producer Revolution'"'                                                                   with the people and equip-        Pl
uses the 13 principles to                                                                      ment it takes to make a         o,
help people improve their                                                                       different business suc-
daily       lives,     the                                                                      cessful.
FreeCapitalist Project                                                                              Rick acquired the             le
uses the same princi-                                                                            building by practicing
ples to exert a positive                                                                        what he preaches. He              e1
effect on government                                                                             negotiated a very good           2
and public policy.                                                                              price with no money out           fr
   The 13 principles                                                                            of his pocket and didn't          F
have become the                                                                                have to make full pay-             L
dominant theme of                                                                              ments for the first year.          n·
the business culture                                                                          "I don't like to put money
that has grown up                                                                            into real estate," he says. "I          p
around Rick. "If you ask                                                                    like to take money out of             S4
anybody here what                                                                          real estate."                             e
FranklinSquires is, they'd                                                                        The     FranklinSquires
say, 'We build businesses.' If you                                                        Companies have already
                                                                                                                                     'Ill
                                                                                                                                     'Ill
                                                                                                                                     V
                                                                                                                                     0
"Once you've made the choice to be accountable for your life, you must choose between two paradigms: abundance
or scarcity. You can see the world either as a place where there's not enough, or where there's enough and even more                 e
to spare. How you see the world determines everything. It becomes your reality."                                                     b
                                                                                                                                     a
50

                                                                                                                FS183190
          54
                     Case 2:17-cr-00037-FB-PMW Document 559-1 Filed 04/24/19 Page 20 of 20




e
l-
1-

e
lt




~s
 is
J-
u-      Arne ·can Fourac··s U~ive,-s,tv bl11'd1~g. Pnoto b)· Todc Huff.
            0


in
a-
th      grown out of the building. His new American Founders              he spends a lot of time with his wife and two young chil-
1ty     schools campus, brimming with the latest teaching                 dren. In fact, he usually spends the morning hours - until
eel     tools, is located in another facility a block away.                       about noon - at home with his family, often writ-
p-      Plus, FranklinSquires portfolio companies now                             ing or taking conference calls during his chil-
  a     occupy a large portion of the fourth floor of the                         dren's morning nap. He admits that if he didn't
IC-     Wells Fargo building in downtown Provo.                                   do that, he would never see his family, because
          Wearing baggy jeans,. a plain shirt and a black                         he is a workaholic.
he      leather Disneyland jacket, Rick shows passion                              "The difference is that when I was a slave, get-
ng      rather than egocentric pride in the growing                                ting out of bed was a chore," he admits. "Now
rie     empire he has created. "We've graduated over                               its quite often that I can't wait to jump out of
,od     2,000       students·                                                                                 bed. I don't work. I
:>Ut
ln't
        from what was
        FranklinSquires
                                         RIc K KO £ RB£ R                                                    play;ick can't think
ay-     University, which is                                                                                  about the future
        now becoming American Founders University," he says.              without reflecting on the past. "When I decided failure
,ey     "We-have about l 0,000 people who participate with the            wasn't a reason to kill myself or give up forever," he
.. "I   Producer Revolution™ through radio, membership,                   explains, "I said to myself that I wanted to build a lega-
· of    seminars and online training. We now have 40 business-            cy - something my kids and their kids would be proud
        es."                                                              of...something that my family and ancestors would be
res       How does he stay on top of it all? "/ don't!" he admits.        proud of, something that would made a difference in the
ady     "I have an amazing staff. I didn't want to build a business       world by focusing on timeless, universal principles."
        with mercenaries, so I only hire people for key positions           He has done this, and plans to do it on an even grander
        who have gone through the training and are believers.             scale as time goes on. He is no longer afraid of failure.
        We're understaffed right now, but I refuse to pull in             He knows that a life built on principles can ultimately
        other people who don't meet those requirements."                  overcome every challenge.
ce        Rick's assistant recently told him he works much hard-            The Founding Fathers would have been proud.
,re     er than people who work for other people. He agreed,
        but pointed out that he's happy. He also explained that
        a happy free man always work harder than a slave. Still,
                                                                                                                                 51

                                                                                                                           -----
                                                                                                                   FS183191
                55
